Name: Council Regulation (EC) No 2726/95 of 23 November 1995 amending Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 28 . 11 . 95 EN Official Journal of the European Communities No L 284/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2726/95 of 23 November 1995 amending Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished Commission, the Community has obtained an additional quota of cod in the Baltic Sea for 1995 ; Whereas Regulation (EC) No 3362/94 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas under the terms of Article 8 (4) of Regulation (EEC) No 3760/92 it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries ; Whereas Regulation (EC) No 3362/94 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1995 and certain conditions under which they may be fished ; Whereas, by virtue of the recommendations agreed during the 21st session of the International Baltic Sea Fisheries HAS ADOPTED THIS REGULATION : Article 1 The table in the Annex to this Regulation shall replace the corresponding table of Annex I to Regulation (EC) No 3362/94 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1995. For the Council The President C. WESTENDORP y CABEZA (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 363, 31 . 12. 1994, p. 1 . Regulation as amended by Regulation (EC) No 746/95 (OJ No L 74, 1 . 4 . 1995, p. 1 ). No L 284/2 fENl Official Journal of the European Communities 28 . 11 . 95 ANNEX Zona III b, c , d (')Species : Cod Gadus morhua 32 230 14 100 (') Community waters. (2) Excluding an additional 60 tonnes of flatfish as bycatch in waters of the Community as constituted in 1994. (3) Of which, for Germany and Denmark together, no more than 400 tonnes may be fished in the Estonian zone, no more than 400 tonnes in the Latvian zone, and no more than 300 tonnes in the Lithuanian zone . BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 1 570 23 680 (2) 71 580 (3) 73 080